Exhibit 10(ii)
EXECUTION COPY
AMENDMENT NO. 2 TO THE
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of March [12], 2010
          AMENDMENT NO. 2 TO THE AMENDED AND RESTATED CREDIT AGREEMENT among
STANLEY BLACK & DECKER, INC. (formerly known as The Stanley Works), a
Connecticut corporation (the “Borrower”), the Lenders executing this Amendment
on the signature pages hereto and Citibank, N.A., as agent (the “Agent”) for the
Lenders.
          PRELIMINARY STATEMENTS:
          (1) The Borrower, the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and the Agent have entered into an Amended and
Restated Credit Agreement dated as of February 27, 2008, and Amendment No. 1
thereto dated as of February 17, 2009 (such Credit Agreement, as so amended, the
“Credit Agreement”). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement.
          (2) The Borrower and the Required Lenders have agreed to further amend
the Credit Agreement as hereinafter set forth.
          SECTION 1. Amendments to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:
     (a) The definitions of “Applicable Facility Fee Rate”, “Base Rate”,
“EBITDA”, “Interest Coverage Ratio” and “Interest Expense” in Section 1.01 are
amended in full to read as follows:
     “Applicable Facility Fee Rate” means, on any date, a rate per annum equal
to (i) 0.150% if on such date the Company’s outstanding Long-Term Indebtedness
is rated A+ or higher by Standard & Poor’s, A1 or higher by Moody’s, or A+ or
higher by Fitch, (ii) 0.200% if on such date clause (i) is inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated A or higher by Standard &
Poor’s, A2 or higher by Moody’s, or A or higher by Fitch, (iii) 0.250% if on
such date clauses (i) and (ii) are inapplicable and the Company’s outstanding
Long-Term Indebtedness is rated A- or higher by Standard & Poor’s, A3 or higher
by Moody’s, or A- or higher by Fitch, (iv) 0.300% if on such date clauses (i),
(ii) and (iii) are inapplicable and the Company’s outstanding Long-Term
Indebtedness is rated BBB+ or higher by Standard & Poor’s, Baa1 or higher by
Moody’s, or BBB+ or higher by Fitch, and (v) 0.375% if on such date clauses (i),
(ii), (iii) and (iv) are inapplicable (including if such Long-Term Indebtedness
is no longer rated by any agency); provided that if the respective levels of the
Company’s outstanding Long-Term Indebtedness credit ratings differ, the
“Applicable Facility Fee Rate” will be determined based on, (a) if two of the
ratings are at the same level and the other rating is higher or lower than those
same ratings, the level corresponding to the two same ratings

 



--------------------------------------------------------------------------------



 



shall apply and (b) if each of the three ratings falls within different levels,
then the level corresponding to the rating that is in between the highest and
the lowest ratings shall apply.
     “Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate per annum shall at all times be equal to
the highest of:
     (a) the rate of interest announced publicly by the Reference Bank in New
York, New York, from time to time, as its base rate;
     (b) 1/2 of one percent per annum above the Federal Funds Rate; and
     (c) the rate equal to the Eurocurrency Rate for a Dollar denominated
Advance having an Interest Period of one month determined for each day that a
Base Rate Loan is outstanding (and in respect of any day that is not a Banking
Day, such rate as in effect on the immediately preceding Banking Day) plus 1.00%
per annum.
     “EBITDA” means, for any period, the sum (without duplication) for the
Company and its Consolidated Subsidiaries on a consolidated basis of the
following: (a) net income for such period plus (b) to the extent deducted in
determining net income for such period, the sum of (i) depreciation and
amortization for such period, (ii) Interest Expense for such period and
(iii) taxes for such period. Notwithstanding the foregoing, (1) in calculating
EBITDA for any period that includes one or more Restructuring Periods, EBITDA
shall be increased by an amount equal to the Applicable Restructuring Charges
for any such Restructuring Periods, (2) in calculating EBITDA for any period,
any impairment charges or asset write-offs, in each case pursuant to Financial
Accounting Standards Board’s Staff Position Accounting Principles Board Opinion
No. 144 (“Accounting for the Impairment or Disposal of Long-Lived Assets (Issued
8/01)”), shall be excluded, (3) in calculating EBITDA for any period, non-cash
charges arising from purchase accounting adjustments (including the effects of
such adjustments pushed down to such Person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the write-up of assets or
application of purchase accounting in relation to any consummated acquisition or
the amortization, depreciation, or write-off of any amounts thereof, net of
taxes, shall be excluded, and (4) in calculating EBITDA for any period, charges
associated with stock-based compensation shall be excluded. For the purpose of
calculating EBITDA for any period following the acquisition of The Black &
Decker Corporation, EBITDA for such period shall be calculated after giving pro
forma effect to such acquisition as if such acquisition occurred on the first
day of such period.
     “Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) EBITDA for such period to (b) Interest Expense for
such period.
     “Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of interest reported in respect of such
period on the Indebtedness of the Company and its Consolidated Subsidiaries on a
consolidated basis, including, without limitation, the interest portion of
payments under Capital Lease obligations and any capitalized interest but
excluding imputed (non-cash) interest

 



--------------------------------------------------------------------------------



 



expense in respect of convertible bonds issued by the Company or any of its
Consolidated Subsidiaries as calculated in accordance with the Financial
Accounting Standards Board’s Staff Position Accounting Principles Board Opinion
No. 14-1 (“Accounting for Convertible Debt Instruments That May be Settled in
Cash upon Conversion (Including Partial Cash Settlement)”), minus (i) interest
income of the Company and its Consolidated Subsidiaries on a consolidated basis
reported in respect of such period, (ii) interest on deferred compensation
reported in respect of such period, and (iii) any income/expense in respect of
such period associated with spot-to-forward differences or points on foreign
currency trades that are included in interest income/expense as a result of
Statement of Financial Accounting Standards No. 133, as amended and interpreted.
For the purpose of calculating Interest Expense for any period following the
acquisition of The Black & Decker Corporation, Interest Expense for such period
shall be calculated after giving pro forma effect to such acquisition as if such
acquisition occurred on the first day of such period.
     (b) The definition of “Applicable Eurocurrency Margin” in Section 1.01 is
amended by (i) deleting the figure “0.75%” and replacing it with “the Floor” in
both places such figure appears and (i) deleting the figure “2.50%” and
replacing it with “the Cap” in the three places such figure appears.
     (c) Section 1.01 is further amended by adding the following definitions in
the appropriate alphabetical order:
     “Applicable Base Rate Margin” means, on any day, a rate per annum equal to
the higher of (a) the Applicable Eurocurrency Margin for such day minus 1.00%
and (b) 0.00%.
     “Applicable Restructuring Charge” means
     (a) for any Restructuring Period falling in the Company’s fiscal year 2009,
the restructuring charges reported in the Company’s SEC Filings for such fiscal
quarter; provided that the sum of the Applicable Restructuring Charges for all
of the Restructuring Periods in the Company’s fiscal year 2009 will not exceed
$50,000,000 in the aggregate; and
     (b) for any Restructuring Period falling in the Company’s fiscal year 2010,
2011, 2012, or 2013, amounts relating to one or more of the following: (i)
restructuring charges, including, without limitation, the effect of
reconstruction, recommissioning or reconfiguration of fixed assets for
alternative uses, store closure, office closure, plant closure, facility
consolidations, downsizing, shutdown costs (including future lease commitments
and contract termination costs with respect thereto), curtailments or
modifications to pension and post-retirement employee benefit plans, retention,
severance, system establishment costs, and acquisition integration costs;
(ii) change of control payments and transaction fees; (iii) performance-based
bonus payments to Nolan Archibald; (iv) all expenses and charges related to any
stock based compensation; (v) non-cash inventory step-up charges; and
(vi) liabilities under Section 280G of the Internal

 



--------------------------------------------------------------------------------



 



Revenue Code and gross-ups related thereto; provided that the sum of the
Applicable Restructuring Charges for all of the Restructuring Periods in the
Company’s fiscal years 2010, 2011, 2012, and 2013 will not exceed $1,200,000,000
in the aggregate, of which not more than $900,000,000 is cash.
     “Cap” means, on any date, a rate per annum equal to (i) 2.500% if on such
date the Company’s outstanding Long-Term Indebtedness is rated BBB+ or higher by
Standard & Poor’s, Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and
(ii) 3.000% if on such date clause (i) is inapplicable (including if such
Long-Term Indebtedness is no longer rated by any agency); provided that if the
respective levels of the Company’s outstanding Long-Term Indebtedness credit
ratings differ, the “Cap” will be determined based on, (a) if two of the ratings
are at the same level and the other rating is higher or lower than those same
ratings, the level corresponding to the two same ratings shall apply and (b) if
each of the three ratings falls within different levels, then the level
corresponding to the rating that is in between the highest and the lowest
ratings shall apply.
     “Floor” means, on any date, a rate per annum equal to (i) 0.750% if on such
date the Company’s outstanding Long-Term Indebtedness is rated A- or higher by
Standard & Poor’s, A3 or higher by Moody’s, or A- or higher by Fitch,
(ii) 1.000% if on such date clause (i) is inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated BBB+ or higher by Standard & Poor’s,
Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and (iii) 1.500% if on
such date clauses (i) and (ii) are inapplicable (including if such Long-Term
Indebtedness is no longer rated by any agency); provided that if the respective
levels of the Company’s outstanding Long-Term Indebtedness credit ratings
differ, the “Floor” will be determined based on, (a) if two of the ratings are
at the same level and the other rating is higher or lower than those same
ratings, the level corresponding to the two same ratings shall apply and (b) if
each of the three ratings falls within different levels, then the level
corresponding to the rating that is in between the highest and the lowest
ratings shall apply.
     “Loan Parties” means, collectively, the Borrowers and the Subsidiary
Guarantor.
     “Restructuring Period” means (a) if the Company reports taking any
restructuring charges during any quarter of its fiscal year 2009 in the
Company’s Exchange Act disclosure documents filed with the Securities and
Exchange Commission on Forms 8K, 10K or 10Q (or their equivalents) (the
Company’s “SEC Filings”), each such fiscal quarter of the Company during its
fiscal year 2009, and (b) each fiscal quarter of the Company during fiscal years
2010, 2011, 2012, and 2013.
     “SEC Filings” has the meaning provided in the definition of “Restructuring
Period”.
     “Subsidiary Guarantor” means The Black & Decker Corporation, a Maryland
corporation.

 



--------------------------------------------------------------------------------



 



     “Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantor, in
form and substance reasonably satisfactory to the Administrative Agent,
delivered to the Administrative Agent on or about the date that the Company
acquires the Subsidiary Guarantor.
     (d) Section 2.05(a) is amended by inserting immediately after the phrase
“Base Rate in effect from time to time” the phrase “plus the Applicable Base
Rate Margin”.
     (e) Section 3.02(i)(x) is amended by inserting immediately after the
parenthetical phrase “(other than the Excluded Representation”) the phrase “and
in Section 7 of the Subsidiary Guaranty”.
     (f) Section 5.02(a)(ix) is amended in full to read as follows:
     (ix) Liens on (A) any property existing at the time of acquisition but only
if the amount of outstanding Indebtedness secured thereby does not exceed the
lesser of the fair market value or the purchase price of the property so
purchased and (B) any property of The Black & Decker Corporation existing at the
time of acquisition;
     (g) Section 6.01(b) is amended by deleting the word “Borrower” and
replacing it with “Loan Party” in both places such word appears.
     (h) Section 6.01(g) is amended by deleting the figure “$25,000,000” and
replacing it with “$75,000,000” in both places such figure appears.
     (i) Section 6.01(h) is amended by restating clause (B) thereof in full to
read as follows:
     (B) any Plan shall have an unfunded liability, which means the excess, if
any, of a Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over
the current value of that Plan’s assets, determined in accordance with the
assumptions used for funding that Plan pursuant to Section 412 of the Internal
Revenue Code for the applicable plan year
     (j) Section 6.01(i) is amended by deleting the figure “$25,000,000” and
replacing it with “$75,000,000”.
     (k) Section 8.02(a) is amended by deleting the word “Borrower” and
replacing it with “Loan Party”.
     (l) Section 8.07(b) is amended by deleting the word “Borrower” and
replacing it with “Loan Party” in both places such word appears.
     (m) Section 8.08(a) is amended by deleting the word “Borrower” and
replacing it with “Loan Party” in each place such word appears.

 



--------------------------------------------------------------------------------



 



          SECTION 2.Conditions of Effectiveness. This Amendment shall become
effective as of the time of the delivery of all evidence referenced in clause
(f) below on the date (the “Amendment Effective Date”), which shall be on or
before June 30, 2010, as of which the Administrative Agent shall confirm to the
Company that it has received the following, each dated such day, in form and
substance satisfactory to the Administrative Agent:

          (a) Executed Counterparts. Counterparts of this Amendment executed by
the Company and the Lenders party to the Credit Agreement constituting the
Required Lenders;
          (b) Subsidiary Guaranty. The Subsidiary Guaranty, in substantially the
form of Exhibit A to this Amendment, duly executed and delivered by the
Subsidiary Guarantor;
          (c) Authority and Approvals. Certified copies of the resolutions of
the Board of Directors of the Subsidiary Guarantor (or equivalent documents)
authorizing and approving the Subsidiary Guaranty and the transactions
contemplated thereby and certified copies of all documents evidencing all
necessary corporate action and all other necessary action (corporate,
partnership or otherwise) and governmental approvals, if any, with respect to
the Subsidiary Guaranty;
          (d) Secretary’s or Assistant Secretary’s Certificate. A certificate of
the Secretary or an Assistant Secretary of the Subsidiary Guarantor, dated the
Amendment Effective Date, certifying the names and true signatures of the
officers of the Subsidiary Guarantor authorized to execute and deliver the
Subsidiary Guaranty;
          (e) Legal Opinions. An opinion of counsel to the Subsidiary Guarantor,
dated the Amendment Effective Date;
          (f) Acquisition of The Black & Decker Corporation. Evidence
satisfactory to the Administrative Agent that Blue Jay Acquisition Corp. shall
have consummated the merger with The Black & Decker Corporation that is
contemplated by that certain Agreement and Plan of Merger dated as of
November 2, 2009 by and among the Company, Blue Jay Acquisition Corp., and The
Black & Decker Corporation , together with evidence that the commitments under
the Five-Year Credit Agreement dated as of December 7, 2007 among The Black &
Decker Corporation, Black & Decker Luxembourg Finance S.C.A. and Black & Decker
Luxembourg S.aR.L., as borrowers, certain lenders parties thereto and Citibank,
N.A., as administrative agent for said lenders (the “B&D Facility”) have been or
concurrently with the Effective Date are being terminated and all amounts
payable under the B&D Facility have been paid; and
          (g) Fees and Expenses. Payment by the Company in full of the costs,
expenses and fees as set forth in Section 8.04(a) of the Credit Agreement.
          SECTION 3. Representations and Warranties The Company represents and
warrants to the Lenders and the Administrative Agent, as to itself and each of
its Subsidiaries, that (a) the representations and warranties set forth in
Article IV of the Credit Agreement and in each of the other Loan Documents that
have been entered into by the Company or any of the

 



--------------------------------------------------------------------------------



 



Designated Borrowers are true and correct in all material respects on the date
hereof as if made on and as of the date hereof (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, such
representation and warranty shall be true and correct in all material respects
as of such specific date) and as if each reference in said Article IV to “this
Agreement” included reference to this Amendment; provided that (x) in
Sections 4.01(f) and 4.01(h) of the Credit Agreement, the reference to the
Company’s Annual Report on Form 10-K for the year ended December 29, 2007 shall
be deemed to be a reference to the Company’s Annual Report on Form 10-K for the
fiscal year ended January 2, 2010, each of the Company’s reports on Form 8-K and
10-Q during the period from January 2, 2010 through and including the date of
this Amendment and the Subsidiary Guarantor ‘s Annual Report on Form 10-K for
the year ended December 31, 2009 and (y) in Section 4.01(g) of the Credit
Agreement, the reference to December 29, 2007 shall be deemed to be a reference
to January 2, 2010 and (b) no Default or Event of Default has occurred and is
continuing.
          SECTION 4. Reference to and Effect on the Loan Documents. (a) On and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.
          (b) The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
          SECTION 5. Costs and Expenses The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Amendment and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of Section 8.04 of the Credit Agreement.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Amendment.

 



--------------------------------------------------------------------------------



 



          SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            STANLEY BLACK & DECKER, INC.
(formerly known as The Stanley Works)       By   /s/ Craig A. Douglas        
Name:   Craig A. Douglas        Title:   VP & Treasurer          CITIBANK, N.A.,
as Agent and as Lender
      By   /s/ Carolyn Kee         Name:   Carolyn Kee        Title:   Vice
President          BANK OF AMERICA
      By   /s/ Jeffrey J. McLaughlin         Name:   Jeffrey J. McLaughlin     
  Title:   SVP          J.P. MORGAN CHASE BANK, N.A.
      By   /s/ Anthony W. White         Name:   Anthony W. White        Title:  
Vice President          BARCLAYS BANK PLC
      By   /s/ Kevin Cullen         Name:   Kevin Cullen        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS
      By   /s/ Curt Price         Name:   Curt Price        Title:   Managing
Director              By   /s/ Fik Durmus         Name:   Fik Durmus       
Title:   Director          WILLIAM STREET LLC
      By   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory          UBS LOAN FINANCE LLC
      By   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director              By   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director          WELLS FARGO BANK, N.A.
      By   /s/ Jordan Fragiacomo         Name:   Jordan Fragiacomo       
Title:   Director          THE BANK OF NEW YORK MELLON
      By   /s/ Donald G. Cassidy, Jr.         Name:   Donald G. Cassidy, Jr.   
    Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL ASSOCIATION
      By   /s/ Manuel Burgueño         Name:   Manuel Burgueño        Title:  
Vice President, Relationship Manager          MORGAN STANLEY BANK, N.A.
      By   /s/ Melissa James         Name:   Melissa James        Title:  
Authorized Signatory          ROYAL BANK OF CANADA
      By   /s/ Dustin Craven         Name:   Dustin Craven        Title:  
Authorized Signatory          THE NORTHERN TRUST COMPANY
      By   /s/ Peter J. Hallan         Name:   Peter J. Hallan        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

Exhibit A
SUBSIDIARY GUARANTY
          SUBSIDIARY GUARANTY dated as of March                     , 2010 made
by The Black & Decker Corporation, a Maryland corporation (the “Guarantor”), in
favor of the Administrative Agent and the Lenders (as defined in the Credit
Agreement referred to below).
          PRELIMINARY STATEMENT. Stanley Black & Decker, Inc. (formerly known as
The Stanley Works), a Connecticut corporation (the “Company”), and the parent
company of the Guarantor, is party to an Amended and Restated Credit Agreement
dated as of February 27, 2008, and Amendment No. 1 thereto dated as of
February 17, 2009 (such Credit Agreement, as so amended, and as may be further
amended, supplemented or otherwise modified form time to time, the “Credit
Agreement”; capitalized terms used herein have the meanings assigned to such
terms in the Credit Agreement). The Guarantor may receive, directly or
indirectly, a portion of the proceeds of the Advances under the Credit Agreement
and will derive substantial direct and indirect benefits from the transactions
contemplated by the Credit Agreement. It is a condition precedent to the
effectiveness of Amendment No. 2 to the Credit Agreement dated as of the date
hereof (the “Amendment”) and the continued making of Advances by the Lenders
under the Credit Agreement from time to time that the Guarantor shall have
executed and delivered this Guaranty.
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Lenders to enter into the Amendment and to make Advances under the
Credit Agreement from time to time, the Guarantor hereby agrees as follows:
          SECTION 8. Guaranty; Limitation of Liability . i) To induce the other
parties to enter into the Amendment and for other valuable consideration,
receipt of which is hereby acknowledged, the Guarantor hereby unconditionally
and irrevocably guarantees to the Administrative Agent, each Lender and their
respective successors and permitted assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest on the Advances to and the Notes of each other Loan Party and all
other amounts whatsoever now or hereafter payable or becoming payable by each
other Loan Party under the Credit Agreement and each other Loan Document, in
each case strictly in accordance with the terms thereof (collectively, the
“Guaranteed Obligations”). The Guarantor hereby further agrees that if any other
Loan Party shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantor will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. This Section 1 is a continuing guaranty and is a
guaranty of payment and is not merely a guaranty of collection and shall apply
to all Guaranteed Obligations whenever arising.
          (a) The Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each Lender, hereby confirms that it is the intention
of all such Persons that this

 



--------------------------------------------------------------------------------



 



Guaranty and the obligations of the Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of any bankruptcy law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this guaranty
and the obligations of the Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, the Lenders and the Guarantor hereby
irrevocably agree that the obligations of the Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
obligations of the Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.
          SECTION 9. Acknowledgments, Waivers and Consents. The Guarantor agrees
that its obligations under this Guaranty shall be primary, absolute, irrevocable
and unconditional under any and all circumstances and that the guaranty herein
is made with respect to any Guaranteed Obligations now existing or in the future
arising. Without limiting the foregoing, the Guarantor agrees that:
     (a) The occurrence of any one or more of the following shall not affect the
enforceability or effectiveness of this Guaranty in accordance with its terms or
affect, limit, reduce, discharge or terminate the liability of the Guarantor, or
the rights, remedies, powers and privileges of the Administrative Agent or any
Lender, under this Guaranty:
     (i) any modification or amendment (including by way of amendment,
extension, renewal or waiver), or any acceleration or other change in the time
for payment or performance of the terms of all or any part of the Guaranteed
Obligations or any Loan Document, or any other agreement or instrument
whatsoever relating thereto, or any modification of the Commitments;
     (ii) any release, termination, waiver, abandonment, lapse or expiration,
subordination or enforcement of the liability of any other guaranty of all or
any part of the Guaranteed Obligations;
     (iii) any application of the proceeds of any other guaranty (including the
obligations of any other guarantor of all or any part of the Guaranteed
Obligations) to all or any part of the Guaranteed Obligations in any such manner
and to such extent as the Administrative Agent may determine;
     (iv) any release of any other Person (including any other guarantor with
respect to all or any part of the Guaranteed Obligations) from any personal
liability with respect to all or any part of the Guaranteed Obligations;
     (v) any settlement, compromise, release, liquidation or enforcement, upon
such terms and in such manner as the Administrative Agent may determine or as
applicable law may dictate, of all or any part of the Guaranteed Obligations or
any other guaranty of (including any letter of credit issued with respect to)
all or any part of the Guaranteed Obligations;
     (vi) the giving of any consent to the merger or consolidation of, the sale
of substantial assets by, or other restructuring or termination of the corporate
existence of,

 



--------------------------------------------------------------------------------



 



any other Loan Party or any other Person or any disposition of any shares of any
Loan Party;
     (vii) any proceeding against any other Loan Party or any other guarantor of
all or any part of the Guaranteed Obligations or any collateral provided by any
other Person or the exercise of any rights, remedies, powers and privileges of
the Administrative Agent and the Lenders under the Loan Documents or otherwise
in such order and such manner as the Administrative Agent may determine,
regardless of whether the Administrative Agent or the Lenders shall have
proceeded against or exhausted any collateral, right, remedy, power or privilege
before proceeding to call upon or otherwise enforce this Guaranty;
     (viii) the entering into such other transactions or business dealings with
any other Loan Party, any Subsidiary or affiliate thereof or any other guarantor
of all or any part of the Guaranteed Obligations as the Administrative Agent or
any Lender may desire; or
     (ix) all or any combination of any of the actions set forth in this
Section 2(a).
     (b) The enforceability and effectiveness of this Guaranty and the liability
of the Guarantor, and the rights, remedies, powers and privileges of the
Administrative Agent and the Lenders, under this Guaranty shall not be affected,
limited, reduced, discharged or terminated, and the Guarantor hereby expressly
waives to the fullest extent permitted by law any defense now or in the future
arising, by reason of:
     (i) the illegality, invalidity or unenforceability of all or any part of
the Guaranteed Obligations, any Loan Document or any other agreement or
instrument whatsoever relating to all or any part of the Guaranteed Obligations;
     (ii) any disability or other defense with respect to all or any part of the
Guaranteed Obligations, including the effect of any statute of limitations that
may bar the enforcement of all or any part of the Guaranteed Obligations or the
obligations of any other guarantor of all or any part of the Guaranteed
Obligations;
     (iii) the illegality, invalidity or unenforceability of any security for or
other guaranty (including any letter of credit) of all or any part of the
Guaranteed Obligations or the lack of perfection or continuing perfection or
failure of the priority of any Lien on any collateral for all or any part of the
Guaranteed Obligations;
     (iv) the cessation, for any cause whatsoever, of the liability of any other
Loan Party or any other guarantor with respect to all or any part of the
Guaranteed Obligations (other than, subject to Section 3, by reason of the full
payment of all Guaranteed Obligations);
     (v) any failure of the Administrative Agent or any Lender to marshal assets
in favor of any other Loan Party or any other Person (including any other
guarantor of all or any part of the Guaranteed Obligations), to exhaust any
collateral for all or any part of the Guaranteed Obligations, to pursue or
exhaust any right, remedy, power or privilege it

 



--------------------------------------------------------------------------------



 



may have against such other Loan Party or any other guarantor of all or any part
of the Guaranteed Obligations or any other Person or to take any action
whatsoever to mitigate or reduce such or any other Person’s liability, the
Administrative Agent and the Lenders being under no obligation to take any such
action notwithstanding the fact that all or any part of the Guaranteed
Obligations may be due and payable and that such other Loan Party may be in
default of its obligations under any Loan Document;
     (vi) any counterclaim, set-off or other claim which any other Loan Party or
any other guarantor of all or any part of the Guaranteed Obligations has or
claims with respect to all or any part of the Guaranteed Obligations, or any
counterclaim, set-off or other claim which the Guarantor may have with respect
to all or any part of any obligations owed to the Guarantor by the
Administrative Agent or any Lender (other than, without prejudice to Section 3,
any counterclaim or other claim that the amount of the Guaranteed Obligation
which is being claimed has been finally paid in full);
     (vii) any failure of the Administrative Agent or any Lender or any other
Person to file or enforce a claim in any bankruptcy or other proceeding with
respect to any Person;
     (viii) any bankruptcy, insolvency, reorganization, winding-up or adjustment
of debts, or appointment of a custodian, liquidator or the like of it, or
similar proceedings commenced by or against any Person, including any discharge
of, or bar or stay against collecting, all or any part of the Guaranteed
Obligations (or any interest on all or any part of the Guaranteed Obligations)
in or as a result of any such proceeding;
     (ix) any action taken by the Administrative Agent or any Lender that is
authorized under this Guaranty or by any other provision of any Loan Document or
any omission to take any such action;
     (x) any law, regulation, decree or order of any jurisdiction or
Governmental Authority or any event affecting any term of the Guaranteed
Obligations; or
     (xi) any other circumstance whatsoever that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.
     (c) To the fullest extent permitted by law, the Guarantor expressly waives,
for the benefit of the Administrative Agent and the Lenders, all diligence,
presentment, demand for payment or performance, notices of nonpayment or
nonperformance, protest, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against any other Loan Party under any Loan Document or other agreement
or instrument referred to herein or therein, or against any other Person under
any other guaranty of, or security for, any of the Guaranteed Obligations, and
all notices of acceptance of this Guaranty or of the existence, creation,
incurring or assumption of new or additional Guaranteed Obligations.
          SECTION 10. Reinstatement. The obligations of the Guarantor under this
Guaranty shall be automatically reinstated if and to the extent that for any
reason any payment by

 



--------------------------------------------------------------------------------



 



or on behalf of any other Loan Party in respect of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender, whether as a result of insolvency, any proceedings in bankruptcy,
dissolution, liquidation or reorganization or otherwise.
          SECTION 11. Subrogation. The Guarantor hereby agrees that, until the
final payment in full of all Guaranteed Obligations, it shall not exercise any
right or remedy arising by reason of any performance by it of its guaranty in
Section 1, whether by subrogation, reimbursement, contribution or otherwise,
against any other Loan Party or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.
          SECTION 12. Remedies. The Guarantor agrees that, as between the
Guarantor and the Administrative Agent and the Lenders, the obligations of any
other Loan Party under the Credit Agreement or any other Loan Documents may be
declared to be forthwith due and payable as provided in Section 6.01 of the
Credit Agreement (and shall be deemed to have become automatically due and
payable in the circumstances provided in said Section 6.01) for purposes of
Section 1, notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and
payable) as against such other Loan Party and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by such other
Loan Party) shall forthwith become due and payable by the Guarantor for purposes
of Section 1.
          SECTION 13. Payments. Each payment by the Guarantor under this
Guaranty shall be made in accordance with Section 2.09 of the Credit Agreement
in the Currency in which the Guaranteed Obligations are denominated, without
deduction, set-off or counterclaim at the Administrative Agent’s Account and
free and clear of any and all present and future Taxes.
          SECTION 14. Representations and Warranties of the Guarantor. The
Guarantor represents and warrants as follows:
          (a) Corporate Existence. The Guarantor is a corporation duly organized
and validly existing under the laws of the State of Maryland.
          (b) Corporate Authorization, Etc. The execution, delivery and
performance by the Guarantor of this Guaranty are within the Guarantor’s
corporate powers, have been duly authorized by all necessary corporate action
and do not contravene (i) the charter or bylaws of the Guarantor or (ii) any law
or contractual restriction binding on or affecting the Guarantor or any of its
Subsidiaries.
          (c) No Approvals. No authorization, approval or action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Guarantor of
this Guaranty.
          (d) Enforceability. This Guaranty is the legal, valid and binding
obligations of the Guarantor, enforceable against the Guarantor in accordance
with its terms.

 



--------------------------------------------------------------------------------



 



          (e) No Litigation. There is no pending or (to the best of the
Guarantor’s knowledge) threatened action or proceeding against the Guarantor or
any of its Subsidiaries or relating to any of their respective properties before
any court, governmental agency or arbitrator, which purports to affect the
legality, validity or enforceability of this Guaranty.
          (f) Investment Company. The Guarantor is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
          (g) Disclosure. The information furnished in writing by or on behalf
of the Guarantor to the Lenders in connection with the negotiation, execution
and delivery of this Guaranty does not contain any material misstatements of
fact or omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
          (h) No Defaults. The Guarantor is not in default under or with respect
to any agreement, instrument or undertaking to which it is a party or by which
it or any of its property is bound in any respect which could reasonably be
expected to result in a Material Adverse Effect.
          SECTION 15. Notices, Etc. All notices, demands, requests, consents and
other communications provided for in this Guaranty shall be given in writing, or
by any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as set forth in
Section 8.02 of the Credit Agreement. Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Guaranty shall be effective as delivery of an original executed counterpart
thereof.
          SECTION 16. No Waiver; Remedies. No failure on the part of any Lender
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law. No amendment or waiver of any
provision of this Guaranty, nor consent to any departure by the Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Guarantor and the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that the written consent of all the Lenders
shall be required for any release or modification of the Guarantor’s guarantee
under Section 1.
          SECTION 17. Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other indebtedness at any time owing
by such Lender to the Guarantor against any of and all the obligations of the
Guarantor now or hereafter existing under this Guaranty, although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have..

 



--------------------------------------------------------------------------------



 



          SECTION 18. Continuing Guaranty; Assignments under the Credit
Agreement. This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the later of (i) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty and
(ii) the Termination Date, (b) be binding upon the Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Administrative
Agent and the Lenders and their successors, transferees and assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Advances owing to it and the Note or Notes
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise, in each case as and to the extent provided in Section 8.07 of the
Credit Agreement. The Guarantor shall not have the right to assign its rights or
obligations hereunder or any interest herein without the prior written consent
of the Lenders.
          SECTION 19. Execution in Counterparts. This Guaranty may be executed
in any number of counterparts each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Guaranty by telecopier shall be effective as delivery of a manually executed
counterpart of this Guaranty.
          SECTION 20. Jurisdiction; Governing Law; Waiver of Jury Trial, Etc.
ii) Submission to Jurisdiction. The Guarantor hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Guaranty.
          (a) Waiver of Venue. The Guarantor irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and a claim
that such proceeding brought in such a court has been brought in an inconvenient
forum.
          (b) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. THE GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective signatories thereunto duly authorized, as of the
date first above written.

            THE BLACK & DECKER CORPORATION
      By           Name:           Title:        

 